Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 specifies a personality imbuer for calculating a distance score between each of the relevant phrases and the personality profile; and and a phrase selector.  This is not fully clear what this means and needs to be amended.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process for phrase selection for a conversation between a target (mental process of choosing a phrase) and a personality profile for an AI identity (mental process of thinking about which profile is desired); determining target state, message template and message component (mental process of determining how to target/direct and formulate a message); filtering a plurality of phrases to generate a set of relevant phrases responsive to the target state, message template and message component (mental process of determining how to target/direct and formulate a message); generating an augmented performance score for each of the relevant phrases (mental process of scoring/ranking how to target/direct and formulate a message); calculate a distance score between each of the relevant phrases and the personality profile (mental process of determining scoring phrases and/or message compared to a type of personality); and selecting a single phrase responsive to the augmented performance score and the distance score (mental process of selecting a phrase).
But for the recitation of generic computer components. 
That is, other than reciting “computer implemented method” nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, covers performance of the limitations being carried out in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application, and ends with the limitation of merely selecting a phrase. In particular, the claim recites the additional elements of AI messaging system and receiving. The AI messaging system is recited at a high-level of generality (i.e., as a generic processor performing messaging) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the receiving step. The receiving step is recited at a high level of generality and amounts to mere data receiving, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform AI messaging amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. AI messaging is an additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h);
The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

2, 12. The method of claim 1, wherein the target state includes a client, a conversation, an objective, series in the conversation, attempt number in the series, insights, target language and target variables (nonfunctional descriptive material no additional element).3, 13. The method of claim 1, further comprising logging the selected single phrase (mental process or e.g., hearing a phrase).4, 14. The method of claim 3, further comprising receiving a message in response to a correspondence including the single phrase non additional elements.5, 15. The method of claim 4, further comprising labeling the single phrase as engaged or continuing responsive to objective completion (mental process assisted with pen and paper).6, 16. The method of claim 5, further comprising calculating a performance score for the single phrase as a percentage of engage plus a percentage of continue divided by two. (mental process assisted with pen and paper)7, 17. The method of claim 6, further comprising calculating a performance pad. (mental process assisted with pen and paper)8, 18. The method of claim 7, wherein the augmented performance is the performance score plus the performance pad. (mental process assisted with pen and paper)9, 19. The method of claim 1, wherein the selecting the single phrase includes a random element (nonfunctional descriptive).10, 20. The method of claim 1, wherein the distance score is calculated by subtracting quantities of personality traits in the personality profile from quantities of personality traits tagged to each of the relevant phrases. (mental process assisted with pen and paper)
Claims 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of for phrase selection for a conversation (mental process of phrase selection) and  a personality profile for an AI identity, target state, message template and message component (mental process of determining target/main personality and selecting a phrase); filtering a plurality of phrases to generate a set of relevant phrases responsive to the target state, message template and message component(mental process of determining target/main personality and selecting a phrase), and generating an augmented performance score for each of the relevant phrases (mental process of determining calculating closeness or confidence level); calculating a distance score between each of the relevant phrases and the personality profile (mental process of determining calculating closeness or confidence level); and and a phrase selector for selecting a single phrase responsive to the augmented performance score and the distance score(mental process of determining target/main personality and selecting a phrase).
But for the recitation of generic computer components, that is, other than reciting “computer implemented system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer implemented system,” language, the process steps encompasses the user selecting a phrase. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
For example, but for the “computer implemented system” language, in the context of this claim encompasses the user thinking of phrases and types of personalities and selecting a phrase. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of AI messaging system, a database, message builder, personality imbuer, phrase selector. The elements are recited at a high-level of generality (i.e., as a generic processor performing phrase selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the storing step. The storing step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of AI messaging system, a database, message builder, personality imbuer, phrase selector amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and/or they are additional elements that are considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

21. The system of claim 11, wherein parameters, hyperparameters and reward functions such as personality traits and capabilities, distance score, augmented performance, performance score, performance pad, and elements of target state are initialized, updated and computed using deep learning or reinforcement learning. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard (US 2021/0232632) teaches using avatars/chatbots with personalities (0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123